Title: From Alexander Hamilton to Ebenezer Stevens, 29 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir:
            N york October 29th. 1799
          
          Captain Littlefield has arrived with his company at Fort Jay, and you will be pleased to provide without delay the means of conveying them to Elizabeth Town—
          With great consideration I am, sir Yr. obt. ser
          
            A Hamilton
          
          General Stevens—
        